Citation Nr: 1409430	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-38 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip disorder as secondary to 
service-connected degenerative joint disease of the left knee. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and D.P.


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 2-5, 2001.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) of Milwaukee, Wisconsin.  The Veteran subsequently moved, and jurisdiction was transferred to the RO in St. Petersburg, Florida.

In support of his claim, the Veteran and D.P. (a physician's assistant (P.A.) specializing in trauma) testified at a hearing at the RO in St. Petersburg in December 2013 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing has been associated with the claims file, so is part of the record on appeal.


FINDING OF FACT

There is equally probative (meaning competent and credible) evidence on the determinative issue of whether the Veteran's service-connected left knee disability, even if not necessary causing, is worsening his left hip disorder, so it is just as likely as not the two are in this way related.


CONCLUSION OF LAW

The left hip disorder is secondary to the service-connected left knee disability, meaning caused or aggravated by it.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  However, the Board is granting the Veteran's claim, so need not discuss whether there has been compliance with these obligations because this ultimately is inconsequential.

II.  Merits of the Claim

Ordinarily, VA adjudicators must consider all potential bases of entitlement to service connection - so direct, presumptive and secondary.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Here, though, the Veteran's claim of entitlement to service connection for a left hip disorder is entirely predicated on the notion that it is secondary to his already service-connected left knee disability, which is degenerative joint disease, i.e., arthritis.  He is not alleging, and the evidence does not otherwise suggest, that his left hip disorder instead either was directly or presumptively incurred during his service.

Service connection is permissible on this alleged secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As the Veteran's claims file contains a confirmed diagnosis of osteoarthritis of his left hip, beginning in October 2007, the only remaining question is whether this condition is due to or aggravated by his service-connected left knee disability.


The record on appeal contains several opinions regarding this purported relationship between his left hip condition and service-connected degenerative joint disease of his left knee.  Some of the opinions are favorable to the claim, whereas others are not.  Since, however, the opinions for and against the claim are equally probative, the evidence is at least in relative equipoise, so the Board must resolve this reasonable doubt in the Veteran's favor and grant his claim.  38 C.F.R. § 3.102.

The first opinion came as a result of a December 2007 VA compensation examination.  There, the examiner questioned the October 2007 conclusion that the Veteran had osteoarthritis of the left hip, instead noting "mild degenerative changes bilaterally," and further diagnosed the Veteran with a "normal variant of femoral acetabular impingement bilaterally."  The examiner then concluded that this condition was in no way related to the Veteran's left knee condition, stating that the symptoms were not "degenerative in nature."  He also concluded that the degenerative changes the Veteran's imaging studies showed were "more than likely related to his femoral acetabular impingement."  

The Veteran submitted a statement from his private chiropractor in February 2009.  The chiropractor stated the Veteran had decreased range of motion in the left hip that was suggestive of degenerative joint disease.  The chiropractor also noted the Veteran's longstanding problems with his left knee and concluded, "[i]t is my opinion that the condition of his left knee is causing or at least exacerbating his left hip."  The chiropractor reiterated this belief based on further examination in a May 2009 letter.  He submitted yet another letter in September 2009 after another examination, in which he noted the Veteran walked with a limp due to his left knee disability, which in turn affected his left hip.  He again concluded, "it is my clinical opinion that the condition of his left hip is as least likely as not related to his chronic left knee condition."  In all of his letters, the chiropractor noted that he had not reviewed any radiographs of the Veteran's left hip.


The Veteran underwent an October 2008 VA orthopedic surgery consultation.  There, the doctor noted that December 2007 radiographs had demonstrated moderate degenerative changes of the left hip, as well as dysplasia.  In his assessment, the doctor stated that, despite the Veteran's contentions, his osteoarthritis of the hip and degenerative joint disease of the knee were not related.  Instead, this doctor attributed the Veteran's current left hip condition to the 
"pre-existing morphology of his hip."  

The Veteran also submitted a September 2009 statement from his treating physical therapist.  This physical therapist noted there was no acute trauma or definitive onset of the left hip symptoms, resultantly concluding there must have been a degenerative process at work.  This physical therapist indicated the Veteran's range of motion had worsened when comparing his recent numbers to those the VA had noted some two months prior.  His "gait deviations" were noted, specifically left trunk side-flexion, hip adduction, and medial rotation.  This commenting physical therapist questioned the accuracy of the December 2007 VA opinion and contrarily concluded that, "[g]iven the gait alterations due to an 
[anterior cruciate ligament] ACL-deficient knee, I would conclude that the left knee is a contributing factor to his left hip condition."  

The Veteran had another VA compensation examination in October 2010.  The examiner, an orthopedic specialist, confirmed the degenerative joint disease of the Veteran's left hip, as well as his femoroacetabular impingement.  The examiner noted the Veteran suffered from an abnormal morphology of his left hip, which caused the proximal femur to impinge on the acetabulum.  The examiner stated that this condition was found in medical literature to predispose to degeneration of the hip.  He further stated that, despite the Veteran's changed gait due to his left knee condition, there was not strong evidence linking degenerative joint disease to degenerative changes of the hip.  He concluded that, in this patient with a predisposing anatomic condition, it was his opinion that "[i]t is less likely than not that his service[-]connected left knee degenerative joint disease directly caused his left hip disorder."  He continued, "[i]t is also my medical opinion that it is less likely than note that his service[-]connected left knee degenerative joint disease permanently aggravated his left hip disorder."  Finally, he stated, "[i]t is more likely that the current severity of his left hip disorder is due to the natural progress of degenerative joint disease and femoroacetabular impingement."  

Finally, in January 2014, so the month after his hearing before the Board, the Veteran submitted a statement from a private doctor of osteopathic medicine.  The doctor stated that, due to the Veteran's left knee injury, he had walked with a limp for many years, which in turn "caused [him] to have severe osteoarthritis of the left hip that requires surgery."

An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; rather, this need only be an "as likely as not" proposition.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Because a state of relative equipoise has been reached in this case, the benefit-of-the-doubt rule must be applied and the claim of entitlement to service connection for a left hip disorder as secondary to the service-connected degenerative joint disease of the left knee granted.  


ORDER

The claim of entitlement to service connection for a left hip disorder as secondary to the service-connected degenerative joint disease of the left knee is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


